DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments filed November 28, 2022 have been fully considered but they are not persuasive. Applicant argues on pages 4-5 that Distefano in view of Son does not disclose that the core material for reverse flow and the solder paste or the solder bump bonded to the core material for reverse flow are uses as a pin and detachably attached to the metal socket.  The Examiner respectfully disagrees.  First, the recitation “used as a pin and detachably attached to the metal socket”.  This is intended use/functional language as it postulates that the core material for reverse flow and the solder paste or the solder bump bonded to the core material for reverse flow is to be used as a detachable pin.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).  Second, Son is used to modify the core material of Distefano and is for reverse flow.  The Examiner takes the position the rejection is proper.
	The 112(b) rejection has been withdrawn as claims 7-10 have been canceled by the Applicant.  
	The provisional obvious type double patenting rejection has been withdrawn because the device claims are no longer present in co-pending application 17/323,705.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Distefano et al. (DiStefano) (US 6,324,754 B1) in view of Son et al (Son) (US 2016/0315040 A1).
	In regards to claim 1,  DiStefano (Figs. 4, 6 and associated text) discloses a semiconductor package of a pin-grid-array type (Figs. 4, 6), the semiconductor package (Figs. 4, 6) comprising: a bump pad (item 52) on a first substrate (item 50); a metal socket (item 62, col. 2, lines 15-24) on a second substrate (item 60); a core material (item 42) for reverse reflow on the bump pad (item 52); and solder paste or a solder bump forming a solder layer (item 44) on the core material (item 42) for reverse reflow, the solder paste or the solder bump (item 44) being in contact with the bump pad (item 52), wherein the core material (item 42) for reverse reflow and the solder paste or the solder bump (item 44) bonded to the core material (item 42) for reflow are used as a pin and are detachably attached to the metal socket (item 62).
	It would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the second bump pad of DiStefano with the sockets as incorporated by reference (Fig. 6) for the purpose of a permanent or temporary connection.
	Distefano does not specifically disclose the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).
	Son (Figs. 1, 5, 7, 9B and associated text) discloses the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of DiStefano with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	Distefano as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the metal socket (item 62, Distefano) is mechanically in direct contact with the second metal layer (items 115, 215, Son).  
	DiStefano as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 2,  DiStefano as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, when the solder layer (item 120b) is mixed with the second metal layer (item 215) at a side surface of the core material (items 110, 210) for reverse reflow, wetting is further increased as compared to a case in which the second metal layer is absent (paragraphs 33, 34).
	In regards to claim 3,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is detachably attached to the pin to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (item 44, DiStefano, 120b, Son).
	In regards to claim 4,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (item 44, Distefano, 120b, Son) is formed on a whole surface of the core material (item 42, DiStefano modified by items 110, 210, Son) for reverse reflow, and the metal socket (item 62, DiStefano) is detachably attached to the pin to directly contact the solder layer (item 44, DiStefano, 120b, Son).
	In regards to claim 5,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein a thickness of the solder layer (item 44, Distefano, 120b, Son) is gradually reduced in a direction away from the first substrate (item 50, DiStefano).
	In regards to claim 6,  DiStefano (Figs. 4, 6 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the core has a diameter of about 21 μm to about 500 μm (paragraphs 50, 88, Son), and the second metal layer (items 115, 215, Son) has a thickness of about 0.01 μm to 0.3 μm (paragraph 12).
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Han) (US 2009/0257209 A1) in view of Son et al (Son) (US 2016/0315040 A1).
	In regards to claim 1,  Han (Fig. 3 and associated text) discloses a semiconductor package of a pin-grid-array type (item 100a), the semiconductor package (item 100a) comprising: a bump pad (item 128) on a first substrate (item 120); a metal socket (item 116 plus 118) on a second substrate (item 110), a core material (item 132 or 132 plus 134) on the bump pad (item 128), but does not specifically disclose a core material for reverse reflow on the bump pad; and solder paste or a solder bump forming a solder layer on the core material for reverse reflow, the solder paste or the solder bump being in contact with the bump pad, wherein the core material for reverse reflow and the solder paste or the solder bump bonded to the core material for reverse reflow are used as a pin and detachably attached to the metal socket; the core material for reverse reflow comprises: a core; a first metal layer directly coated on the core, the first metal layer comprising nickel (Ni) or cobalt (Co); and a second metal layer directly coated on the first metal layer, the second metal layer comprising gold (Au) or platinum (Pt).  Examiner notes that the recitation “used as a pin and detachably attached to the metal socket”.  This is intended use/functional language as it postulates that the core material for reverse flow and the solder paste or the solder bump bonded to the core material for reverse flow is to be used as a detachable pin.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiated the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations (Ex parte Mashim, 2 USPQ2d 1647 (1987)).
	Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses a core (items 110, 210)  for reverse reflow on the bump pad (item 132); and solder paste or a solder bump forming a solder layer (items 120, 120b) on the core material (items 110, 210) for reverse reflow, the solder paste or the solder bump (items 120, 120b) being in contact with the bump pad (item 132), wherein the core material (items 110, 210) for reverse reflow and the solder paste or the solder bump (items 120, 102b) bonded to the core material (items 110, 210) for reverse reflow are used as a pin (items 110, 210 after reverse reflow) and  are detachably attached to the metal socket (items 116 plus 118, Han); the core material (items 110, 210) for reverse reflow comprises: a core (items 111, 211); a first metal layer (items 113, 213) directly coated on the core (items 111, 211), the first metal layer (items 113, 213) comprising nickel (Ni) or cobalt (Co) (paragraph 51); and a second metal layer (items 115, 215) directly coated on the first metal layer (items 113, 213), the second metal layer (items 115, 215) comprising gold (Au) or platinum (Pt) (paragraph 59), wherein the metal socket (items 116 plus 118, Han) is in direct contact with the second metal layer (items 115, 215, Son).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Han with the teachings of Son for the purpose of have a package of high bonding strength and a high degree of precision.
	Han as modified by Son does not specifically disclose a first diameter of the bump pad is less than or equal to a second diameter of the core material for reverse reflow.
	It would have been obvious to modify the invention to include a bump pad with a first diameter is less than or equal to a second diameter of the core material for reverse reflow, since such a modification would have involved a mere change in the size/shape of a component.  A change in size/shape is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237 (CCPA 1955)).  
	In regards to claim 2,  Han as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, when the solder layer (item 120b) is mixed with the second metal layer (item 215) at a side surface of the core material (items 110, 210) for reverse reflow, wetting is further increased as compared to a case in which the second metal layer is absent (paragraphs 33, 34).
	In regards to claim 3,  Han (Fig. 3and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein, wherein the solder layer is formed to the side surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (item 116 plus 118, Han) is detachably attached to the pin to directly contact the second metal layer (items 115, 215, Son) and not to contact the solder layer (items 120, 120b, Son).
	In regards to claim 4,  Han (Fig. 3and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the solder layer (items 120, 120b, Son) is formed on a whole surface of the core material (items 110, 210, Son) for reverse reflow, and the metal socket (items 116 plus 118, Han) is detachably attached to the pin (items 110, 210 after reverse reflow, Son) to directly contact the solder layer (items 120, 120b, Son).
	In regards to claim 5,  Han (Fig. 3 and associated text) as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein a thickness of the solder layer (items 120, 120b, Son) is gradually reduced in a direction away from the first substrate (item 120, Han).
	In regards to claim 6,  Han as modified by Son (Figs. 1, 5, 7, 9B and associated text) discloses wherein the core has a diameter of about 21 μm to about 500 μm (paragraphs 50, 88, Son), and the second metal layer (items 115, 215, Son) has a thickness of about 0.01 μm to 0.3 μm (paragraph 12).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        December 3, 2022